SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á veinte y seis de Abril de mil novecientos uno, en los autos seguidos en el Tribunal del Distrito de Arecibo sobre interdicto de despojo promovido por Don Juan Rivera Olivero contra Don Federico Juarbe, pendientes ante Nos en virtud del recurso de casación por infracción de ley, interpuesto por el segundo, habiendo llevado su representación en este Tribunal el Abo-gado Don Rafael' López Landrón. — Resultando: Que inter-puesta ante el Tribunal del Distrito de Arecibo por Don Juan Rivera Olivero demanda de interdicto de despojo contra Don Federico Juarbe para recobrar la posesión de un predio de ocho cuerdas de terreno de que lo había despojado el demandado prohibiéndole la entrada en dicho terreno, bajo la amenaza de reducirlo á prisión por una pareja de la Policía Insular, recibida la información propuesta se con-vocó á las partes al juicio verbal que previene el artículo 1,652 de la Ley de Enjuiciamiento Civil en cuyo acto, repro-ducida la demanda por el representante del actor, contestó el defensor del demandado alegando la incompetencia de jurisdicción y la falta de personalidad de su cliente, y deses-timada la primera de las excepciones propuestas continuó el juicio sus trámites y practicadas las pruebas en diez y ocho de Septiembre último dictó sentencia el Tribunal de Arecibo declarando con lugar el interdicto y mandando reponer al actor Don Juan Rivera Olivero en la posesión de las ocho cuerdas de terreno de que había sido despojado sin perjuicio *9de tercero, condenando al demandado Don Federico Juarbe al pago de las costas, daños y perjuicios y á la devolución de los frutos que hubiere percibido, reservándose á las partes el derecho que pudieran tener sobre la propiedad ó posesión definitiva de los terrenos, el que podrán utilizar en el juicio correspondiente. — Resultando : Que contra esta sentencia interpuso la defensa de Don Federico Juarbe recurso de casación por quebrantamiento de forma y simultáneamente por infracción de ley, alegando como fundamento del pri-mero, la causa segunda del artículo 1,691 de la Ley de En-juiciamiento Civil ó sea la falta de personalidad del deman-dado, por no tener éste el carácter ó representación con que se le demandaba, toda vez que habiendo procedido en el asunto que motivaba el interdicto como administrador ó mandata-rio de Don Pedro Erdocia, verdadero dueño y poseedor de los terrenos objeto del interdicto, era contra éste y no contra él que debía haberse dirigido la demanda. — Resultando : Que admitidos dichos recursos, se elevaron los autos á esta, superioridad, donde compareció el Abogado Don Rafael Ló-pez Landrón y sustanciado el recurso por quebrantamiento de forma, se señaló día para la vista con citación del recu-rrente. — Visto: Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — Considerando : Que con arreglo al artículo 532 de la Ley de Enjuiciamiento Civil la excepción dilatoria de falta de personalidad del demandado, sólo pro-cede cuando éste no tiene el carácter ó representación con-que se le demanda; y que habiéndolo sido Don Federico Juarbe en su propio nombre, y no en representación de nin-guna otra persona, no era procedente la excepción dilatoria propuesta y por consiguiente no es de estimarse el recurso por la causa alegada. — Fallamos : Que debemos declarar y declaramos no haber lugar al recurso de casación por que-brantamiento de forma, interpuesto por Don Federico Juarbe á quien condenamos en las costas; comuniqúese esta resolu-ción al Tribunal sentenciador á los efectos correspondientes y dése cuenta de nuevo con los autos para proveer lo que *10corresponda sobre el recurso por infración de ley. — Así por esta nuestra'sentencia que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José Mí Figueras.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Presidente del Tribunal Supremo Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, en Puerto Rico, á veinte y seis de Abril de mil novecientos uno. — E. de J. López Gaztambide, Secretario.